                                                                                                                                               IN THE UNITED STATES DISTRICT COURT

                                                                                                                                                    FOR THE DISTRICT OF ALASKA

                                                                                                                UNITED STATES OF AMERICA,                      )
                                                                                                                                                               )
                                                                                                                                  Plaintiff,                   )
                                                                                                                                                               )
                                                                                                                vs.                                            )
                                                                                                                                                               )
                                                                                                                CHRISTOPHER GORDON,                            )      Case No. 4:19-cr-00009-RRB-SAO
                                                                                                                                                               )
                                                                                                                                                               )
                                                                                                                                  Defendant.                   )
                                                                                                                                                               )
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                                        DEFENDANT’S SENTENCING MEMORANDUM

                                                                                                                           Defendant Christopher L. Gordon, comes before the court after having pled guilty to one

                                                                                                                count of violating the Marine Mammal Protection Act (“MMPA”) for wasting a polar bear, and

                                                                                                                pursuant to a partial plea agreement with the Government. Mr. Gordon submits this sentencing

                                                                                                                memorandum to aid the court in determining an appropriate sentence under 18 U.S.C. § 3553(a).

                                                                                                                As more fully described below, Mr. Gordon’s role within his community of Kaktovik, as well as

                                                                                                                the circumstances of his crime, and the policy considerations of the MMPA warrant a sentence of

                                                                                                                one month of home detention, fine of $4,500 and a one-year period of supervised release in

                                                                                                                addition to the sentence already imposed by his tribe, and described in the letter attached to this

                                                                                                                memorandum as Exhibit A.



                                                                                                                      I.      Introduction




                                                                                                                                                                                                Page 1 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO       Document 38 Filed 02/26/20 Page 1 of 13
                                                                                                                          Christopher Gordon is an Alaska Native resident of Kaktovik, a small village on the North

                                                                                                                Slope where he has lived most of his life, outside of brief time in Barrow. Mr. Gordon does not

                                                                                                                have any significant criminal history. He is one of the few able-bodied men in Kaktovak capable

                                                                                                                of engaging in subsistence for the village. This is precisely the activity he was engaged in when

                                                                                                                he took the polar bear at issue in this case. As a young man, Mr. Gordon learned how to hunt from

                                                                                                                his grandfather and his uncle. He continues to hunt on behalf of his village and is teaching his

                                                                                                                own five children how to do so. Mr. Gordon’s crime was not shooting and killing a polar bear.

                                                                                                                As an Alaska Native, Mr. Gordon is subject to an exemption within the MMPA and therefore the
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                mere act of shooting the polar bear is not criminal. Rather, his lack of diligence in harvesting the
                    500 L STREET, SUITE 300




                                                                                                                bear led to its waste and is the actual criminal violation contemplated by the MMPA. Mr. Gordon

                                                                                                                recognized the gravity of his offense by pleading guilty to it. Unlike most violators of the MMPA,

                                                                                                                Gordon did not profit or benefit from his crime in any way. Rather, his crime stemmed from

                                                                                                                attempting to protect his community’s food as he was processing it in the traditional manner of

                                                                                                                refreezing it for distribution in the community.

                                                                                                                    II.      Case history

                                                                                                                             a. Background

                                                                                                                          On December 18, 2020, Mr. Gordon was at his home in Kaktovik preparing muktuk for a

                                                                                                                village feast. As part of the traditional process for preparing it Gordon thawed the muktuk in his

                                                                                                                home, cut it into individual portions. Due in part to the sheer volume of the village’s muktuk, Mr.

                                                                                                                Gordon had to refreeze it in his yard in order to keep the portions separate during the freezing

                                                                                                                process, rather than store it in a freezer or other container. Mr. Gordon’s method is a traditional




                                                                                                                                                                                                 Page 2 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 2 of 13
                                                                                                                method of preparing muktuk, and is encouraged among whaling captains. An example can be seen

                                                                                                                here:1
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                1
                                                                                                                    Cover of “I Am Inuit,” Brian Adams and Julie Decker (Benteli 2018).


                                                                                                                                                                                          Page 3 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 3 of 13
                                                                                                                A polar bear repeatedly attempted to enter Mr. Gordon’s yard, and he attempted to fend it off.

                                                                                                                Eventually Mr. Gordon shot the bear. As he noted on a Facebook post, “I did what I know is right.

                                                                                                                I can’t let a bear feast on what’s going to be shared.”2

                                                                                                                         Mr. Gordon left the carcass in his yard, in order to avoid ruining the village’s muktuk by

                                                                                                                spilling the bear’s blood on it while harvesting it. Mr. Gordon was dilatory in harvesting it, and

                                                                                                                the bear’s carcass quickly became covered with snow and frozen due to the usual weather in

                                                                                                                December on Alaska’s North Slope. By January, the carcass was buried in snow and therefore

                                                                                                                incapable of being harvested. Apparently, the carcass was sufficiently covered in snow that a snow
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                removal vehicle struck it in or around January and severed a limb. This rendered the bear incapable
                    500 L STREET, SUITE 300




                                                                                                                of being harvested and effectively wasted it. Wasting the bear did not appear to be Gordon’s intent.

                                                                                                                In the Facebook post previously referenced, and shown in the Government’s sentencing memo,

                                                                                                                Gordon goes on to say, “…definitely excited for new skin.” When the carcass thawed in the spring,

                                                                                                                Gordon arranged to have it taken to the city dump where it was found and documented by Fish

                                                                                                                and Wildlife Service (“FWS”) agents.

                                                                                                                         At some point during the winter of 2019, a former resident of Kaktovik, TS, visited the

                                                                                                                village and posted a video of the carcass.        TS’s commentary accompanying the video is

                                                                                                                inconsistent with the actual footage.     For example, TS suggests that there are numerous tracks

                                                                                                                and animal dung around the carcass when in fact there is only fresh snow. TS reported the carcass

                                                                                                                to FWS and accused Mr. Gordon of wasting muktuk at other times. Apparently on one occasion

                                                                                                                meat spoiled because a freezer containing it failed (an occurrence unlikely to happen outdoors in


                                                                                                                2
                                                                                                                    ECF No. 27, the Government’s sentencing memorandum, contains a screenshot of this post at 7.


                                                                                                                                                                                                 Page 4 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 4 of 13
                                                                                                                Kaktovik in December). In another alleged instance, a polar bear consumed Mr. Gordon’s whale

                                                                                                                meat. However, the record is silent as to whether TS concluded that these alleged experiences

                                                                                                                may have made Mr. Gordon more cautious about storing his meat in a freezer which may be less

                                                                                                                reliable than the winter weather in Kaktovik, or of polar bears.

                                                                                                                                b. Procedural posture

                                                                                                                             Mr. Gordon does not dispute the procedural recitation adopted by the Government at page

                                                                                                                11 of its sentencing memorandum. Mr. Gordon does note that the terms of the plea agreement

                                                                                                                included the following terms:
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                                    “The parties agree not to seek a sentence of more than 120 days (4 months)
                                                                                                                             imprisonment.     The parties agree that the defendant should serve a 1-year term of
                                                                                                                             supervised release following any term of imprisonment.         The parties agree that the
                                                                                                                             defendant shall not hunt or kill any marine mammals other than bowhead whales for the
                                                                                                                             period of supervised release. The defendant agrees to pay a total fine of $4,500. The
                                                                                                                             United States agrees not to prosecute the defendant further for any other offense related to
                                                                                                                             the event(s) that resulted in the charge(s) contained in the Information, including any
                                                                                                                             prosecutions pursuant to 18 U.S.C. § 922.
                                                                                                                                    The defendant will waive all rights to appeal the conviction(s) and sentence
                                                                                                                             imposed under this agreement. The defendant will also waive all rights to collaterally
                                                                                                                             attack the conviction(s) and sentence, except on the grounds of ineffective assistance of
                                                                                                                             counsel or the voluntariness of the plea(s).” 3


                                                                                                                      III.      Sentencing Guidelines Calculation and Recommendation



                                                                                                                3
                                                                                                                    ECF No. 21, hereinafter “Plea Agreement.”


                                                                                                                                                                                                      Page 5 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO        Document 38 Filed 02/26/20 Page 5 of 13
                                                                                                                             a. The Probation Officer’s sentencing calculation is inappropriately enhanced

                                                                                                                                and many of the conditions requested to not have a nexus to Mr. Gordon’s

                                                                                                                                crime.

                                                                                                                         The Probation Officer found a total offense level of 8 and a criminal history category of

                                                                                                                III.4 Mr. Gordon does not object to the Probation Officer’s criminal history category calculation.

                                                                                                                However, he does object to the calculation of the offense level since it is inappropriately enhanced

                                                                                                                four points by the application of USSG § 2Q2.1(b)(3)(B)(iii). This enhancement is based on the

                                                                                                                taking of an endangered species. However, its application to this case is inapposite since Mr.
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                Gordon is permitted to take even endangered species pursuant to the Alaska Native exception
                    500 L STREET, SUITE 300




                                                                                                                codified at 50 CFR § 216.23(a). Therefore, nothing about the species of animal wasted should be

                                                                                                                used to enhance the offense level.

                                                                                                                         Additionally, the Probation Officer requests imposing conditions which have little to do

                                                                                                                with this crime, namely those having to do with alcohol and substance abuse. Given the lack of

                                                                                                                nexus of alcohol use and this case, or evidence of such a problem, the Court should not impose

                                                                                                                those terms.

                                                                                                                             b. The Government’s suggested enhancement for Mr. Gordon’s status as a

                                                                                                                                whaling captain does not apply.

                                                                                                                         The Government argues that U.S.S.G § 3B.1 applies because Mr. Gordon is a whaling

                                                                                                                captain. This argument is preposterous for precisely the reasons it was rejected in the PSR.

                                                                                                                U.S.S.G § 3B.1 applies where an individual abused a position of power or trust to facilitate their


                                                                                                                4
                                                                                                                    ECF No. 25, Presentence Report (hereinafter “PSR”)


                                                                                                                                                                                                 Page 6 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 6 of 13
                                                                                                                criminal conduct. The Government argues it specifically applies because of the “special skills”

                                                                                                                Mr. Gordon has as a whaling captain which involve tracking and killing whales. However, this

                                                                                                                case does not involve hunting whales. Rather, it involves the waste of a polar bear. The

                                                                                                                Government also alludes to unsubstantiated allegations that “witnesses” have felt intimidated.

                                                                                                                However, the statements of these anonymous and allegedly intimidated witnesses are not part of

                                                                                                                the factual background of this case, appear for the first time in two sentences in the Government’s

                                                                                                                sentencing memorandum and should not be credited by the Court.

                                                                                                                        Mr. Gordon’s criminal conduct did not involve hunting whales, storing muktuk, or shooting
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                the bear. The latter activity is permitted for Mr. Gordon pursuant to the exemption for Alaska
                    500 L STREET, SUITE 300




                                                                                                                Natives to the MMPA under 50 CFR § 216.23(a). Rather, Mr. Gordon’s crime was leaving the

                                                                                                                carcass where it lay for an unreasonable period of time, rather than harvesting it. The Court should

                                                                                                                reject the Government’s suggested enhancement as Mr. Gordon’s “special ability” to hunt whales

                                                                                                                has no nexus with his failure to properly harvest a polar bear carcass.

                                                                                                                            c. Sentencing recommendation

                                                                                                                        When properly calculated, Mr. Gordon’s offense level should be calculated at level four. The

                                                                                                                PSR is correct that the baseline for his offense is level six. All parties agree he is entitled to acceptance

                                                                                                                of responsibility for his offense under U.S.S.G § 3E.1, which decreases the offense level by two

                                                                                                                levels. Mr. Gordon’s offense level of four and criminal history category of III therefore put him

                                                                                                                in Zone A, which recommends a sentence of 0-6 months. For the reasons set forth below, the

                                                                                                                Court should impose a sentence of one month of home confinement, one year of supervised release




                                                                                                                                                                                                        Page 7 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 7 of 13
                                                                                                                and the $4,500 fine contemplated by the plea agreement in addition to the sentence already

                                                                                                                imposed the Mr. Gordon’s tribe.

                                                                                                                            d. The nature and circumstances of the offense

                                                                                                                        As already noted, Mr. Gordon was freezing muktuk, in accordance with local custom and

                                                                                                                practices, in his own yard. The Government’s characterization of this as an attempt to “lure” or “bait”

                                                                                                                a bear is absurd and demonstrates a misunderstanding for Inuit custom and cultural practices. Mr.

                                                                                                                Gordon shot the bear in order to protect his village’s food supply. Again, Mr. Gordon’s real crime

                                                                                                                was not shooting the bear, it was not properly harvesting it after killing it. Unlike most MMPA cases,
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                which involve poaching violations designed to profit the defendant, Mr. Gordon derived no benefit
                    500 L STREET, SUITE 300




                                                                                                                from wasting the bear beyond securing his village’s ability to eat. Mr. Gordon summed up the nature

                                                                                                                of the offense when he wrote on Facebook, “I can’t let a bear feast on what’s going to be shared.”

                                                                                                                        Moreover, the circumstances at the time made it difficult for Mr. Gordon to harvest the

                                                                                                                bear. Snow covered it, and it quickly froze. Although it may have been harvestable when it thawed

                                                                                                                in the spring, the snow removal vehicle eliminated that possibility when it severed the bear’s limb.

                                                                                                                Mr. Gordon’s waste of the bear did not benefit him in any way. His tribe has recognized his crime

                                                                                                                for what it is – a lack of diligence rather than a callous disregard for life – and is punishing him

                                                                                                                accordingly.5 This Court should view the facts in a similar light.

                                                                                                                            e. The history and characteristics of the defendant




                                                                                                                5
                                                                                                                  Exhibit A: Letter to Mr. Gordon from the Tribe. Mr. Gordon has agreed to the terms of the
                                                                                                                sentence described in the letter.


                                                                                                                                                                                                   Page 8 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 8 of 13
                                                                                                                        Mr. Gordon is a lifelong Kaktovik resident and important member of the community. In

                                                                                                                addition to caring for five children, he assists the community in maintaining its traditional subsistence

                                                                                                                lifestyle and its food supply. The Government appears to assume, essentially, that if Mr. Gordon had

                                                                                                                allowed the bear to eat the muktuk, Mr. Gordon could have simply gone to the local, non-existent

                                                                                                                Carrs, and bought an alternate food supply to feed the village. Obviously this is far from the reality

                                                                                                                in a village from Kaktovik and the community heavily relies on able bodied men like Mr. Gordon to

                                                                                                                supply its food.

                                                                                                                        Mr. Gordon does not deny his criminal history. However, it is an unremarkable one in his
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                community. It consists of a handful of minor misdemeanor convictions. Notably, the Government
                    500 L STREET, SUITE 300




                                                                                                                relies partly on cases that were dismissed in painting a false portrait of Mr. Gordon’s allegedly violent

                                                                                                                nature. Had the true circumstances of these cases been anything close to the Government’s

                                                                                                                descriptions, Mr. Gordon would undoubtedly have a much more serious criminal history. However,

                                                                                                                the actual crimes Mr. Gordon was convicted of bely the Government’s characterization of them in its

                                                                                                                sentencing memorandum. Ultimately, Mr. Gordon is a vital member of his community because he is

                                                                                                                able to help provide for it. Incarcerating Mr. Gordon for protecting that community only further hurts

                                                                                                                it.

                                                                                                                            f. The seriousness of the offense and sentencing disparity

                                                                                                                        Mr. Gordon does not deny that he shot and killed a single polar bear. However, that is not his

                                                                                                                crime. What in fact occurred is that Mr. Gordon wasted a single animal. The underlying facts of this

                                                                                                                matter are considerably different than the typical MMPA violation, which generally involve poaching

                                                                                                                for profit by the defendant. In Mr. Gordon’s case, a polar bear repeatedly approached muktuk which




                                                                                                                                                                                                     Page 9 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case      4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 9 of 13
                                                                                                                was in Mr. Gordon’s yard in preparation for a community feast. After several unsuccessful attempts

                                                                                                                to scare the bear away, Mr. Gordon was forced to shoot it. Unfortunately, a snow removal vehicle

                                                                                                                ran over the carcass before Mr. Gordon was able to harvest it, consistent with the provisions of 16

                                                                                                                USC § 1371(b)(3).        The damage caused by the snow plow effectively rendered the carcass

                                                                                                                unharvestable, through no fault of Mr. Gordon’s. In effect, Mr. Gordon killed the polar bear in order

                                                                                                                to protect a town food source. He was unable to properly harvest the carcass due to intervening forces,

                                                                                                                rather than his own intentional or malicious waste of a protected animal. The fact that the Government

                                                                                                                is either ignorant of, or apparently does not approve of, Alaska Native cultural practices with respect
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                to the preparation of muktuk should not be reflected in Mr. Gordon’s sentence.6
                    500 L STREET, SUITE 300




                                                                                                                        The MMPA is not typically applied to individuals in Mr. Gordon’s situation. Rather, it is

                                                                                                                meant to primarily meant to prohibit poaching and profit thereof from harvesting protected marine

                                                                                                                mammals.      For example, USA v. Sherman Roger Alexander, 1:12-cr-00004, is cited by the

                                                                                                                Government as a distinguishable case, and it certainly is. However, it is distinguishable in the sense

                                                                                                                that the defendant’s far more egregious behavior resulted in a sentence of home confinement and the

                                                                                                                Government is asking Mr. Gordon to do prison time for far less damaging conduct. In that case, the

                                                                                                                defendant, among other things, took approximately 87 sea otters, worth approximately $30,000 in

                                                                                                                order to produce saleable art. After pleading to three counts, the defendant in that case was sentenced

                                                                                                                a year of probation, six months home confinement, and a $10,000 fine. In another case, United States

                                                                                                                v. John Boone, 3:13-cr-00004, the defendant was convicted of illegally selling two sea otter pelts.



                                                                                                                6
                                                                                                                  Mr. Gordon anticipates a witness at sentencing will explain the very practical reason muktuk is
                                                                                                                separated and then refrozen.


                                                                                                                                                                                                   Page 10 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case     4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 10 of 13
                                                                                                                After pleading to one count, he was sentenced to two years’ probation and a $3,000 fine. Compared

                                                                                                                to other MMPA cases, this is one of the least serious MMPA violations. For example, Mr. Gordon

                                                                                                                           th
                                                                                                                wasted          the number of animals and made $30,000 less profit than the defendant in Alexander. In

                                                                                                                fact, Mr. Gordon made no profit whatsoever. That defendant received a sentence of home

                                                                                                                confinement. The Court should sentence Mr. Gordon accordingly, particularly considering the

                                                                                                                punishment already imposed by his tribe.

                                                                                                                                g. The need for adequate deterrence and protection of the public

                                                                                                                         Mr. Gordon is being punished by his tribe.7 As a result, his actions and their consequences
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                are quite well known to the public. The specific terms of the tribal sentence include the following:

                                                                                                                      1. Probation for 3 years;
                                                                                                                      2. 300 hours community service;
                                                                                                                      3. Public apology to the community of Kaktovik;
                                                                                                                      4. Present quarterly on hunting ethics and duty to take care of the animal; and
                                                                                                                      5. Hunt for Elders and disabled.


                                                                                                                This sentence allows Mr. Gordon to remain in Kaktovik will allow the tribe to be able to make

                                                                                                                culturally appropriate services available to him, to help him get back on track. This option is not

                                                                                                                available in prison. Punishing Mr. Gordon by sending him to prison does nothing to deter anyone

                                                                                                                in the Kaktovik community, in fact harms the community, and reinforces a community view of the

                                                                                                                federal government as an uncaring sovereign without respect for local tradition and practice. Such




                                                                                                                7
                                                                                                                    Exhibit A


                                                                                                                                                                                                   Page 11 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case     4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 11 of 13
                                                                                                                a viewpoint may lead to further criminal acts and a reluctance to cooperate with the federal

                                                                                                                government in the future. Indeed, one might argue the Government’s sentencing memorandum

                                                                                                                reinforces such a view of its level of respect for local practices and cultural traditions.

                                                                                                                              h. The need for educational, vocational, or other care or treatment

                                                                                                                          The suggested sentence will allow Mr. Gordon to comply with the terms of the tribal

                                                                                                                punishment, which require him to present on hunting ethics and duties with respect to the same.

                                                                                                                              i. The kind of sentences available and the sentencing range established by the

                                                                                                                                  sentencing commission
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC




                                                                                                                          Mr. Gordon’s suggested sentence is within the range contemplated by the Sentencing
                    500 L STREET, SUITE 300




                                                                                                                Commission guidelines.

                                                                                                                              j. Restitution

                                                                                                                          There are no claims for restitution in this case.

                                                                                                                    IV.       Conclusion

                                                                                                                          Mr. Gordon was not diligent in harvesting the bear carcass, and here we are. He did not shoot

                                                                                                                it maliciously, rather he shot it to protect his village’s food supply. His community has recognized

                                                                                                                this crime for what it is and is punishing him accordingly. A sentence of one month of home

                                                                                                                confinement in addition to the other terms already contemplated by the plea agreement will ensure

                                                                                                                that Mr. Gordon is appropriately punished, and his community is not.




                                                                                                                                                                                                    Page 12 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case     4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO      Document 38 Filed 02/26/20 Page 12 of 13
                                                                                                                          DATED this 26th day of February, 2020.

                                                                                                                                                                           REEVES AMODIO LLC.



                                                                                                                                                                   By:     /s/Brian J. Stibitz_________
                                                                                                                                                                           Brian J. Stibitz
                                                                                                                                                                           ABA# 0106043
                                                                     PHONE (907) 222-7100, FAX (907) 222-7199




                                                                                                                                                                           brian@reevesamodio.com
                                          ANCHORAGE, ALASKA 99501-1990
REEVES AMODIO LLC
                    500 L STREET, SUITE 300




                                                                                                                CERTIFICATE OF SERVICE

                                                                                                                I certify that a true and accurate copy of the foregoing
                                                                                                                was faxed the _____ day of February, 2020 to:

                                                                                                                Ryan D. Tansey
                                                                                                                Assistant United States Attorney
                                                                                                                101 12th Avenue
                                                                                                                Room 310
                                                                                                                Fairbanks, AK 99701


                                                                                                                By: /s/Tayler Haag______________
                                                                                                                   Tayler Haag




                                                                                                                                                                                                          Page 13 of 13
                                                                                                                DEFENDANT’S SENTENCING MEMORANDUM
                                                                                                                USA v. Gordon;
                                                                                                                 Case
                                                                                                                Case     4:19-cr-00009-RRB
                                                                                                                     No. 4:19-cr-00009-RRB-SAO             Document 38 Filed 02/26/20 Page 13 of 13
